             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                     1:20-cv-00242-MOC-WCM

DONNA S SHOOK                 )
as Executrix of the Estate of )
Jean S. Satterfield           )
also known as                 )
Jean S. Penland               )
                              )
            Plaintiff,        )
v.                            )                                 ORDER
                              )
BOSTON SCIENTIFIC CORPORATION )
                              )
            Defendant.        )
                              )

      This matter is before the Court on the Motion for Admission Pro Hac

Vice and Affidavit (Doc. 17) filed by Leslie C. Packer. The Motion indicates

that Ms. Packer, a member in good standing of the Bar of this Court, is local

counsel for Boston Scientific Corporation and that she seeks the admission of

Michael J. Carroll, who the Motion represents as being a member in good

standing of the Bar of the State of Iowa. It further appears that the requisite

admission fee has been paid.

      Accordingly, the Court GRANTS the Motion (Doc. 17) and ADMITS

Michael J. Carroll to practice pro hac vice before the Court in this matter while

associated with local counsel.      Signed: February 24, 2021




    Case 1:20-cv-00242-MOC-WCM Document 18 Filed 02/24/21 Page 1 of 1
